DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on January 21, 2022 was received. No claims were amended or added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 21, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Claim Rejections - 35 USC § 112
The rejections of claims 1-4, 6-12, 14-20 and 25 as failing to comply with the written description requirement under 35 U.S.C. 112(a) are maintained and restated below. 
Claim 1 recites that a physical barrier configured to move in conjunction with the first stage is located in a physical space maintained between the first and second station such that the physical barrier separates the stations, however nothing in the specification or drawings as originally filed describes this configuration, and even further, the specification explicitly states that the movable physical barriers make up part of the wall of the stations (see published Application paragraph 77). 
Further, while paragraphs 50-52 disclose a wide variety of embodiments for solid walls or barriers, there is no discussion whatsoever of a barrier located specifically in the physical space between stations while also being movable in conjunction with the stage. The mere recitation of one embodiment in which the barrier is in the physical space and another in which the barrier- explicitly not in the physical space- is movable in conjunction with the stage is not explicit or implicit support for an embodiment in which the barrier is both located in that physical space and movable in conjunction with the stage. There is no discussion in the specification regarding how this could even feasibly be achieved, as the barrier would need to be completely separated from the station and thus the stage within the station.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Sandhu et al. (US 2002/0100418) in view of Kawano (US 2004/0221808) and Boitnott et al. (US 5,667,592) on claims 1, 6-12, 14-20 and 25 are maintained. The rejections are restated below. 
Regarding claim 1: Sandhu et al. discloses an ALD apparatus which includes a number of deposition chambers (50a,50b,52a,52b,54a,54b) which are stations that are in gas isolation from each other such that no surface is contacted with more than one gas precursor (par. 35, figure 4), where the first station (50a) contains a wafer (55) and contacts the wafer with a first gas precursor (Ax) to form a first monolayer (210a) of the first reactant, the same wafer (55) is then moved to the second station (50b) in which a second gas precursor (By) is supplied to contact the wafer and react only with the first 
	Sandhu et al. discloses that the ALD process is carried out by moving a wafer (55) via the loading assembly (60) to the first station (50a), inherently withdrawing the robot of the assembly (60) back to the intermediate space, flowing the first gas precursor (Ax) onto the wafer (55), moving the wafer (55) from the first station (50a) to the second station (50b) via the loading assembly (60), again withdrawing the robot of the assembly (60) to the intermediate space, and flowing the second gas precursor (By) onto the wafer (55), and further repeating this cycle until a desired thickness is achieved (pars. 42-51). Sandhu et al. discloses that the transferring steps are programmed into the loading assembly (60) (par. 26) which inherently requires a controller, however Sandhu et al. fails to explicitly disclose that a controller controls the entire cycle above, including the gas flowing steps. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller to controller the programmed robot as well as the gas supplies (162) because automating a manual activity is not considered to be a patentable advance (MPEP 2144.04).  
Sandhu et al. fails to explicitly disclose individual movables stages in each station which define walls that provide gas isolation between the stations and intermediate space and which move the 
Sandhu et al. teaches that the loading mechanism (60) is in a shared intermediate space, but neither Sandhu et al. nor Kawano explicitly disclose that the multiple movable susceptors are located within a shared intermediate space. However, Boitnott et al. discloses a similar semiconductor processing apparatus which utilizes a circular wafer handling chamber (88) which is a shared intermediate chamber used for transferring wafers between various processing stations (99-102) in a stop-start indexing motion with a multiple-spoke single-axis rigid-arm transfer carousel (90) where the processing stations include a plurality of forks (316) for each station that lift or lower the wafers (314) into position for processing (col. 4 lines 37-57, col. 6 lines 1-28, figures 2, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a shared 
Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the door (174) is moved concurrently with the movable susceptor stage. However the limitation “moving the physical barrier at the same time as the first movable stage” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, the door is capable of being moved to be closed at the same time as the stage is caused to move. 
Regarding claim 6: Sandhu et al. discloses that the stations are all in gas/chemical isolation from each other (pars. 35, 52) such that simultaneous presence of both the first and second reactant in a single station is prevented. 
	Regarding claim 7: Sandhu et al. further discloses that the station walls are heated in order to prevent chemisorption and deposition on surfaces of the reactor (pars. 11, 32). Further Sandhu et al. discloses that the multi-chamber nature of the apparatus also helps prevent coating of the reactor walls (pars. 33-34). 
	Regarding claims 8-9: Sandhu et al. discloses that the stations (50a,50b) are separated by a physical wall (170) with a closeable opening (172) (par. 54, figure 7) which is not a gas bearing, yet provides chemical isolation (par. 35). 
Regarding claim 10: Sandhu et al. discloses that the first station (50a) is in a fixed location relative to the second station (50b), as both are provided around the loading assembly (60) in a fixed location (figure 4). 
Regarding claims 11-12: Sandhu et al., Kawano and Boitnott et al. disclose that the transfer system includes a rotating carousel (90) which is a spider and which moves each wafer (78) from station to station and places the wafers on the forks of each station (see Boitnott et al. col. 5 lines 10-19, figures 2 and 6). 
	Regarding claim 14: Sandhu et al. discloses gas lines connecting the stations (50a,50b) to the gas supplies (162a, 162b) where the lines are separate (figures 5, 7). 
	Regarding claim 15: Sandhu et al. discloses that two more pairs of stations (52a, 52b, 54a, 54b) are provided with the same configuration as the first stations (50a, 50b) supplying the same two precursor gasses (Ax, By) to second and third substrates (par. 35, 40).
	Regarding claim 16: Sandhu et al. discloses that the other stations can also be designed to supply additional gas precursors, such as a third gas precursor (Cz) and a fourth gas precursor in order to form a product with any desired ALD layering, such that all of the precursors are designed to only react with the top monolayer on the wafer, where all of the stations are chemically isolated (pars. 38, 55-56, figure 8). 
	Regarding claims 17-20: Sandhu et al. discloses that all of the stations are always chemically isolated from each other (pars. 35, 52, 54). 
 Regarding claim 25: Sandhu et al. and Kawano disclose the above movable susceptors which move the substrates from the reaction chamber to the transfer chamber such that a robot arm does not enter the reaction chamber but only the transfer chamber (see Kawano pars. 13, 45, figure 1). Therefore each susceptor only enters one station and the robot arm does not enter any, and therefore the entire transfer system is configured such that no surface of it enters more than one station. 

The claim rejection under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Huotari et al. (US 2007/0026654) on claim 2 is maintained. The rejection is restated below. 
Regarding claim 2: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the wafer (55) has two exposed surfaces upon which selective deposition occurs on the first but not the second. However, Huotari et al. discloses a similar ALD apparatus in which a substrate includes two exposed surfaces where the ALD process selectively deposits a film on only one of the two surfaces due to varying compositions of the surfaces (par. 8, 26, 51, figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform this process descried by Huotari et al. with the apparatus of Sandhu et al., Kawano and Boitnott et al. because Huotari et al. discloses that this is a common and well-known ALD process (par. 8) and using well known techniques with known apparatuses is not considered to be a patentable advance (MPEP 2143). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Koh (US 2008/007858) on claims 3-4 are maintained. The rejections are restated below. 
Regarding claim 3: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose a purge location which receives the first substrate after it contacts a first reactant, and before it’s received in the second station, where the purge location is not in gas communication with the first or second stations. However, Koh discloses a similar ALD apparatus in which a plurality of reaction spaces (160, 170, 180, 190) are provided where two of them provide a purge gas and two provide reactant gasses (par. 91, figure 4A), where the substrate is moved sequentially from station to station (pars. 65-67) such that a 
Regarding claim 4: Sandhu et al. and Koh teach that the purge location is outside of the two stations, such that it encompasses the intermediate space (Koh figure 4a). 
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that the alleged new matter is supported specifically by paragraphs 50-52, Sandhu et al. cannot be read to have a physical space between stations that can accommodate walls, gas walls, or gas bearings and that in the combination one of ordinary skill in the art would replace the door of Sandhu et al. and thus it cannot read on the full claim.
In response:
Regarding the new matter, as discussed above paragraphs 50-52 do not provide explicit or implicit support for a physical barrier that is both within a physical space maintained between the first and second station and also configured to move in conjunction with the movable stage. Various embodiments are discussed including movable barriers and walls in the physical space between stations but nothing suggests that these embodiments can be combined to result in the claimed new matter. In fact separating the barrier from the two stations suggests it cannot be physically linked to the movable stage such that some other description about how the barrier moves in conjunction with the stage would be necessary to adequately explain that embodiment. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Physical space between stations)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    774
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    439
    media_image2.png
    Greyscale

Regarding the combination of Sandhu et al. and Kawano, Applicant has again mischaracterized the teachings of the references. The door of Sandhu et al. is explicitly meant to isolate one process chamber from another process chamber, while the susceptor of Kawano is explicitly meant to isolate the reaction space in one chamber from the transfer space in that same chamber. These are two distinct sealing functions that are advisable to retain if the goal is indeed gas isolation between multiple chambers. While Kawano discloses that the susceptor bellows seals the reaction chamber from the 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        2/4/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717